The offense is wife desertion; punishment fixed at fifty dollars.
The evidence, though controverted, is sufficient to support the verdict.
Upon his cross-examination, appellant was required to give testimony concerning his relations with his former wife. In connection therewith it was developed that he had separated from his first wife and baby in 1919. This testimony was received over the objection of the appellant, which we think, should have been sustained. It brought into the case a matter entirely foreign to its merits. It was wholly immaterial and calculated to injure the accused. The testimony is such that the issue might have been decided in his favor. Therefore, it cannot be said that the improper testimony would not have weight against him.
The judgment is reversed and the cause remanded.
Reversed and remanded.